DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-3, 5-6, 8-13, 15-16, and 18-24, as filed 10/22/2021, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-13, 15-16, and 18-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
; access a computational model trained using population-based data to determine a condition of an access site based on image data indicating at least one of a change in a size of the access site or skin characteristics of skin associated with the access site, provide the access site image to the computational model to determining access site information for the dialysis access site based on at least one access site feature determined from the access site image, the access site information indicating a condition of the dialysis access site; and determining a treatment recommendation for the dialysis access site based on the access site information.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like a processor or memory, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, determining access site information for the dialysis access site based on at least one access site feature determined from the access site image, in the context of this claim encompasses a mental process of the user because a clinician could view patient imaging information and determine whether dialysis is appropriate or whether an intervening treatment should occur. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
claims 2-3, 5-6, 8-10, 12-13, 15-16, 18-24 which recite additional steps which may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving an access site image comprising at least one image of a dialysis access site of a patient; which amounts to mere data gathering or selecting a particular data source or type of data to be manipulated)
generally link the abstract idea to a particular technological environment or field of use (such as “access a computational model trained using population-based data to determine a condition of an access site based on image data indicating at least one of a change in a size of the access site or skin characteristics of skin associated with the access site, provide the access site image to the computational model” see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 and 12 which recite insignificant extra-solution activity, namely, data gathering or the other dependent claims which merely recite the abstract idea or mere instructions to apply the abstract idea with generic computers). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), or performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)). Additionally, training a computational model with aggregated patient information and using it to do image analysis and make determinations is well-understood, routine, and conventional as described in a review article by Shen et al. from 2017, e.g., pages 230-233.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 and 12 which recite additional limitations that have been recognized as well-understood, routine, and conventional activity in particular fields, i.e., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 21-22 recite additional determinations using computational models as in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 8, 11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (USP App. Pub. No. 2015/0297097) in view of Cantu (USP App. Pub. No. 2016/0100790).
Regarding claim 1, Matsubara discloses: An apparatus, comprising: at least one processor; a memory coupled to the at least one processor, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor (FIG. 4) to: 
(“The vascular access site and surrounding vessel are then imaged,” par. [0008]; “The catheter, riding along the guidewire, can obtain images surrounding the vascular access site and within the vascular access site (e.g. within the fistula or AV graft),” par. [0025]), 
--determine access site information for the dialysis access site based on at least one access site feature determined from the access site image, the access site information indicating a condition of the dialysis access site (“The next step 107 in the method involves assessing the image data to identify a condition (e.g., stenosis, thrombus, infection),” par. [0023]; features of interest in par. [0053]), and 
--determine a treatment recommendation for the dialysis access site based on the access site information (“determine a therapeutic mode for treating the condition,” par. [0023]).
Matsubara does not expressly disclose but Cantu teaches:
--access a computational model (“machine learning models,” par. [0119]) trained using population-based data (“The baseline of key indicators can be a population key indicator baseline, that is, a baseline derived for a group of patient,” par. [0152]) to determine a condition of an access site based on image data indicating at least one of a change in a size of the access site or skin characteristics of skin associated with the access site (“wound and condition parameters may include but are not limited to:...measurements…tissue color…wound edges,” par. [0153]-[0164]), provide the access site image to the computational model to determine access site information (“skin early warning score (SKEWS). SKEWS provides early warning of underlying conditions or complications, helps monitor skin and improve how quickly a patient experiencing clinically meaningful changes in skin condition receives care,” par. [0165]).
It would have been obvious to one of ordinary skill in the art to improve Matsubara’s vascular access site evaluation and treatments with Cantu’s machine learning for skin assessment because this 

Regarding claim 3, Matsubara further discloses: the dialysis access site comprising one of an arteriovenous fistula (AVF) or an arteriovenous graft (AVG) (“two main forms of permanent hemodialysis vascular access: native arteriovenous fistulas and synthetic grafts,” par. [0003]).


Regarding claim 6, Matsubara discloses: the at least one access site feature comprising at least one of size, color, shape, or presence of an abnormality (“Other image processing may facilitate use of the images or identification of features of interest. For example, the border of a lumen may be highlighted,” par. [0053]).

Regarding claim 8, Matsubara discloses: the instructions, when executed by the at least one processor, to cause the at least one processor to determine a classification of the access site based on access site classification information (“similar techniques can be used to discriminate between vulnerable plaque and other plaque, or to enhance the displayed image by providing visual indicators to assist the user in discriminating between vulnerable and other plaque. In other embodiments, similar techniques are used to discern the extent and severity of the neointimal hyperplasia,” par. [0053).

Regarding claims 11, 13, 16, and 18, the claims are rejected with the same reasoning as claims 1, 3, 6, and 8 respectively).

Claims 2, 5, 9, 10, 12, 15, 19, 20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (USP App. Pub. No. 2015/0297097) in view of Cantu (USP App. Pub. No. 2016/0100790) and Fox (USP App. Pub. No. 2017/0035514).

Regarding claim 2, Matsubara does not expressly disclose, but Fox teaches: the instructions, when executed by the at least one processor, to cause the at least one processor to: receive access site description information (“an operator or catheterization lab staff may input intervention data associated with the catheterization procedure into client 202. For example, the operator may enter one or more of case data, patient data, device data, or anatomical data associated with the catheterization procedure,” par. [0036]), and determine the access site information based on the at least one access site feature and the access site description information (“At operation 808, the image data is analyzed to determine additional intervention data representative of the current catheterization procedure,” par. [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand Matsubara and Cantu’s dialysis site analysis techniques with Fox’s catheterization decision support because decision support would improve patient outcomes by directing practitioners to make optimal interventions (see Fox par. [0005]: “a decision support system may be provided to help operators make clinical decisions that adhere to best intervention practices and improve clinical outcomes”).

Regarding claim 5, Matsubara discloses: determining the treatment recommendation (Determine Therapeutic Mode for Treating the Condition 107 in FIG. 1). Matsubara is not explicit about whether this treatment recommendation is made mentally or if the instructions, when executed by the at least one processor, to cause the at least one processor to provide the access site information to a computational model. Fox teaches using computational models to determine treatment suggestions (“The decision support system may incorporate computational models and predictive analytics to identify a treatment approach for a given patient and anatomy,” par. [0026]). 
The motivation to combine is the same as in claim 2.

Regarding claim 9, Matsubara does not expressly disclose, but Fox teaches: the classification comprising a score and at least one treatment action (“at the end of the evaluation process a physician operator may be presented with several treatment options, their expected outcomes, and how strongly each option is supported by the current SCAI/AHA/ACC guideline,” par. [0084]; likelihoods (i.e., scores) with actions in FIG. 12A).
The motivation to combine is the same as in claim 2.

Regarding claim 10, Matsubara does not expressly disclose, but Fox teaches: the treatment recommendation comprising analytics information indicating at least one treatment outcome associated with the treatment recommendation (“at the end of the evaluation process a physician operator may be presented with several treatment options, their expected outcomes, and how strongly each option is supported by the current SCAI/AHA/ACC guideline,” par. [0084]).
The motivation to combine is the same as in claim 2.

Regarding claims 12, 15, 19 and 20, the claims are rejected with the same reasoning as claims 2, 5, 9, and 10 (respectively)

Regarding claim 23, Matsubara does not expressly disclose, but Fox teaches: the computational model trained to determine the condition based on the access site image that is an external image of the access site (Imaging system 104 in FIG. 1; “extravascular view” par. [0050]).
The motivation to combine is the same as in claim 2.

Regarding claim 24, Matsubara does not expressly disclose, but Fox teaches: the computational model trained to determine the condition based on the access site image that is an external image of the access site (Imaging system 104 in FIG. 1; “extravascular view” par. [0050]).
The motivation to combine is the same as in claim 12.

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (USP App. Pub. No. 2015/0297097) in view of Cantu (USP App. Pub. No. 2016/0100790) and T (USP App. Pub. No. 2019/0198169).

Regarding claim 21, Matsubara does not expressly disclose, but T teaches: the instructions, when executed by the at least one processor, to cause the at least one processor to access a treatment recommendation computational model trained using population-based information to determine a course of treatment for the condition based on at least one success rate for the course of treatment for the condition within a population associated with the population-based information (“predict the outcome of several possible treatment plans including success rates and complications based on historical data of similar patients,” par. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand Matsubara and Cantu’s dialysis site analysis techniques with T’s treatment recommendations because this would improve patient outcomes: “By improving access to up-to-date information, the 

Regarding claim 22, (the Examiner notes that this claim appears to be dependent on claim 11 rather than claim 1) Matsubara does not expressly disclose, but T teaches: the instructions, when executed by the at least one processor, to cause the at least one processor to access a treatment recommendation computational model trained using population-based information to determine a course of treatment for the condition based on at least one success rate for the course of treatment for the condition within a population associated with the population-based information (“predict the outcome of several possible treatment plans including success rates and complications based on historical data of similar patients,” par. [0034]).
The motivation to combine is the same as in claim 21.

Response to arguments
Applicant's arguments filed 10/22/2021 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the amended claims do not recite an abstract idea because, inter alia, the computational model trained using population-based data is not a mental process. Remarks page 8. This is not persuasive because the computational model is interpreted as a well-understood, routine, and conventional (Step 2A Prong 2) additional element (Step 2A Prong 1). See the above rejection for more details. Applicant analogizes to Example 39 on pages 8-9 however unlike Example 39’s calculations which could not be performed mentally (e.g., “applying one or more transformations to each digital facial image”), Applicant’s training of a model is recited generally enough that it could be performed mentally. 
Remarks page 9), improving the field of dialysis treatment (Remarks page 10), and providing a particular treatment or prophylaxis (Remarks page 10). Applicant further argues that the claimed invention recites significantly more than an abstract idea because of technological advantages described in par. [0036] of the Specification (Remarks pages 10-11).
The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a 
Applicant argues that the claimed invention amounts to a technological improvement because it enables a particular treatment or prophylaxis for medical conditions. However it is unclear what the treatment or prophylaxis of the claimed invention is. For example, claim 1 merely recites determining a treatment recommendation. There is no indication that the determination is used to effect a particular prophylaxis or treatment. MPEP 2106.04(d)(2) states: “Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the 

	
Regarding the prior art rejections, Applicant argues that the previously cited references and combinations fail to teach every element of the amended claims (e.g., a computational model trained using population-based data). Remarks pages 12-13. This argument is moot in view of combinations including Cantu or T.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626